    Case 4:19-cv-00377-SMR-HCA Document 11 Filed 06/01/20 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 CENTRAL DIVISION


 WADE KARP,                                    )   Case No. 4:19-cv-00377-SMR-HCA
                                               )
                Plaintiff,                     )
                                               )
           v.                                  )   ORDER ON DEFENDANTS’ MOTION
                                               )   TO DISMISS, PLAINTIFF’S MOTION
 JEFFREY RITZMAN, TODD KOENIG                  )   TO REMAND, AND PLAINTIFF’S
 JANET PHIPPS, IOWA DEPARTMENT                 )   MOTION TO AMEND
 OF PUBLIC SAFETY, and STATE OF                )
 IOWA,                                         )
                                               )
                Defendants.                    )


       Before the Court is an array of motions and counter-motions concerning the pleading,

attempted remand, and proposed amendment of Plaintiff’s lawsuit against the state government

and several of its officials. For the reasons discussed below, Defendant’s Motion to Dismiss,

[ECF No. 2], is DENIED in part as moot and GRANTED in part; Plaintiff’s Motion to Remand

to State Court [ECF No. 3], is DENIED as facially deficient; and Plaintiff’s Motion for Leave

(to Amend) to File First Complaint, [ECF No. 7], is DENIED as futile. 1

                                    I. BACKGROUND

       Plaintiff filed his original Petition in the Iowa District Court for Polk County on

October 22, 2019 (the “Original Petition”). See [ECF No. 1-2]. In brief, Plaintiff is a former

State Trooper employed by the State of Iowa from 2008 until his termination on July 3, 2018.

See id. ¶¶ 5, 10–13, 19; accord [ECF No. 7-1 ¶¶ 2–6]. His original filing raised a myriad of




       1
         The parties did not request a hearing on the pending motions, and the Court finds the
matter can be resolved without oral argument. See LR 7(c).
    Case 4:19-cv-00377-SMR-HCA Document 11 Filed 06/01/20 Page 2 of 13




undefined and unscheduled claims for wrongful discharge and denial of benefits, naming the

First and Second Amendments to the United States Constitution, their counterparts under the

Iowa Constitution, the Iowa Civil Rights Act (“ICRA”), the Americans with Disabilities Act

(“ADA”), and other unspecified rights in the state and federal constitutions. [ECF No. 1-2

¶¶ 29–31]. Defendants timely removed the case to federal court on the basis of federal question

jurisdiction and promptly moved to dismiss under Federal Rule of Civil Procedure 12(b)(6) on

December 10, 2019. [ECF Nos. 1; 2].

       Rather than resist Defendants’ Motion to Dismiss, Plaintiff filed a Motion to Remand

on December 24, 2019, seeking to transfer the case back to state court. [ECF Nos. 3; 4].

Attached to that motion is a document titled “First Amended Petition at Law and Jury Demand,”

ostensibly filed in state court docket in an attempt to divest this Court of jurisdiction (the

“Amended Petition”). See [ECF No. 3 at 3–8]. That document makes substantially the same

factual allegations as the Original Petition but delineates three distinct state law claims against

Defendants: “Interference with Contractual Right” (Count I); “Interference with Statutory Right

to Possess Firearms,” citing Iowa Code § 29C.25 (Count II); and “Violation of Contractual

Rights Under the Collective Bargaining Agreement” (Count III).            Id. at 3, 5, 6.    After

Defendants pointed out that the Iowa district court no longer had jurisdiction over the case after

it was removed and that a document filed in state court cannot amend a federal court pleading,

Plaintiff formally moved to amend in this case on January 10, 2020, filing a third version of his

pleadings. [ECF Nos. 7; 7-1]. Titled “Proposed First Complaint and Jury Demand,” this most

recent document recites the same causes of action as his attempted state court filing, but

substitutes Count III with one titled “Interference with Constitutional Right to Possess




                                               -2-
    Case 4:19-cv-00377-SMR-HCA Document 11 Filed 06/01/20 Page 3 of 13




Firearms,” invoking the Second Amendment (the “First Amended Complaint”). [ECF No. 7-1

at 1, 4, 6].

        The following consists of the entirety of Plaintiff’s allegations in this final version of

his pleadings: Plaintiff was placed on administrative leave pending the result of an unspecified

professional standards investigation on September 5, 2017. Id. ¶ 5. Plaintiff presented for a

fitness for duty evaluation on May 7–8, 2018, after being instructed by superiors to do so. Id.

¶ 6. He was notified of the results in a meeting held on July 3, 2018, and was terminated from

employment that same day. Id. ¶¶ 6, 11. Plaintiff does not provide the full result of that

evaluation, but states the evaluating physician concluded Plaintiff was a high risk for

committing workplace violence. Id. ¶ 16. According to Plaintiff, this conclusion, along with

the decision to fire him, was drawn solely from Plaintiff’s knowledge and ownership of personal

firearms. Id.; see also id. ¶ 17. Plaintiff claims he became aware of an actual or perceived

disability preventing him from performing the essential functions of a Trooper upon learning

the result of the evaluation and complains that he was not allowed to apply for disability benefits

after being fired. See id. ¶¶ 6–7, 11. According to Plaintiff, he was informed he did not meet

the statutory requirements for disability benefits because he was not an “employee” at the time

he completed his application. Id. ¶ 12. He claims the actions of Defendants violate his

contractual right to seek disability benefits and impermissibly burden his statutory and

constitutional right to bear arms.

        Through it all, Plaintiff has never resisted Defendants’ initial Motion to Dismiss.

Plaintiff informs he “does not resist the retention of this matter by [this Court], if leave [to

amend] is granted.” See [ECF No. 7 at 2]. Yet, in his final reply brief, he asserts he “will

abandon his claims of intentional interference with contract [Count I] and State of Iowa claim

                                               -3-
    Case 4:19-cv-00377-SMR-HCA Document 11 Filed 06/01/20 Page 4 of 13




of right of possession of firearms [Count II] and will pursue only his [Second Amendment]

claim [Count III].” [ECF No. 9 at 1].

                                        II. DISCUSSION

        “[A]s a general proposition, if a defendant files a Motion to Dismiss, and the plaintiff

later files an Amended Complaint, the amended pleading renders the defendant’s Motion to

Dismiss moot.” Onyiah v. St. Cloud State Univ., 655 F. Supp. 2d 948, 958 (D. Minn. 2009).

This case raises a slightly more complicated procedural posture because, as explained below,

Plaintiff is no longer entitled to amend his pleadings as a matter of course, the only document

that could have done so was never actually filed as an amendment to the proceedings in this

case, and the proposed First Amended Complaint still fails to state a claim upon which relief

can be granted. Being the earlier-filed motion, the Court will first discuss Plaintiff’s attempted

Motion to Remand before considering Plaintiff’s Motion for Leave to Amend. Then, to

whatever extent Plaintiff’s Original Petition remains, the Court will address Defendants’

Motion to Dismiss. See Pure Country, Inc. v. Sigma Chi Fraternity, 312 F.3d 952, 956 (8th Cir.

2002) (holding it to be a “plainly erroneous” abuse of discretion for the district court to grant a

first-filed motion to dismiss the original complaint and deny the later motion to amend as moot).

                                     A. Motion to Remand

       A party can seek remand of a case back to state court following removal of the action

to federal court. 28 U.S.C. § 1447(c). The party removing the action bears the burden of

demonstrating removal was proper. In re Bus. Men’s Assurance Co. of Am., 992 F.2d 181, 183

(8th Cir. 1993) (citing Bor-Son Bldg. Corp. v. Heller, 572 F.2d 174, 181 n.13 (8th Cir.1978)),

abrogated on other grounds, Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 711-12 (1996).

Federal courts have original jurisdiction over all civil actions involving claims arising under

                                               -4-
    Case 4:19-cv-00377-SMR-HCA Document 11 Filed 06/01/20 Page 5 of 13




federal law. 28 U.S.C. § 1331; see also id. § 1367(a) (granting supplement jurisdiction over

“all other claims that are so related” so as to “form part of the same case or controversy”).

Having explicitly invoked rights protected under federal law in the Original Petition—namely,

the Second Amendment and the Americans with Disabilities Act—federal jurisdiction, and

removal of this action, was proper.

       Whether Plaintiff’s “Amended Petition” warrants remand turns on whether that

document in fact amended his pleadings in this case. A plaintiff is entitled to amend the

pleadings once as a matter of course within twenty-one days after the pleadings have been

served or twenty-one days after service of a motion under Rule 12(b), (e), or (f), whichever is

earlier. Fed. R. Civ. P. 15(a)(1). Amendments to pleadings outside this timeframe may be

made “only with the opposing party’s written consent or the court’s leave,” which is to be given

freely “when justice so requires.” Fed. R. Civ. P. 15(a)(2). The question confronting the Court

becomes whether Plaintiff’s purported Amended Petition, filed only in state court but attached

to his Motion to Remand, should be considered in evaluating Plaintiff’s Motion to Remand.

The Amended Petition purports to assert only state law claims, and it was presented (though

not filed) in this Court within the twenty-one day timeframe of Rule 15(a)(1)(B) to amend as a

matter of course; the First Amended Complaint was not, and thus requires leave of the Court.

       Though not specifically sought in a motion to amend, Plaintiff’s inclusion of the

“Amended Petition” in his filings with this Court could conceivably be considered as an

amendment made as a matter of course, since “treating the amendment as if it had been made

under Rule 15(a)(1) avoids penalizing the pleader for not understanding the rule.” Cf. 6 Charles

Alan Wright et al., Federal Practice & Procedure § 1482 (3d ed.). At the same time, the

document here was decidedly not filed with this Court, as a motion or otherwise. And Plaintiff

                                              -5-
    Case 4:19-cv-00377-SMR-HCA Document 11 Filed 06/01/20 Page 6 of 13




disclaims any intent to consider that document an amendment to his pleadings in federal court.

See [ECF No. 6 at 1]. Indeed, the papers were filed in the state court docket in an effort to

resume proceedings in that forum, included here in what can only be seen as a transparent

attempt to divest this Court of subject matter jurisdiction after Defendants exercised their right

to removal. Because “it is inappropriate for a plaintiff to use voluntary dismissal as an avenue

for seeking a more favorable forum,” Thatcher v. Hanover Ins. Group, Inc., 659 F.3d 1212,

1214 (8th Cir. 2011), the Court will not consider the Amended Petition as a pleading brought

as a matter of course under Rule 15(a)(1)(B). Plaintiff’s “Amended Petition,” purporting to

raise only claims based on state law, does not divest this Court of jurisdiction, nor does it require

remand. And because Plaintiff’s proposed First Amended Complaint names a single claim

under the Second Amendment to the United States Constitution as its sole cause of action,

federal question jurisdiction persists. [ECF No. 7-1 ¶¶ 23–29]; see also [ECF No. 9 ¶ 2]

(purporting to “abandon [Plaintiff’s] claims of interference with contract and State of Iowa

claim of right of possession of firearms”). Plaintiff’s Motion to Remand is denied.

                                       B. Motion to Amend

        Having abandoned any attempt to amend as a matter of right, Plaintiff urges that the

Court should grant leave because “justice so requires.” See Fed. R. Civ. P. 15(a)(2). But

Plaintiff “do[es] not have an absolute or automatic right to amend.” United States. ex rel. Lee

v. Fairview Health Sys., 413 F.3d 748, 749 (8th Cir.2005). The decision whether to allow a

plaintiff to amend his pleadings “is left to the sound discretion of the district court.” Bell v.

Allstate Life Ins. Co., 160 F.3d 452, 454 (8th Cir. 1998). Leave to amend is usually granted

except where “there exists undue delay, bad faith, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the non-moving party, or futility of the

                                                -6-
    Case 4:19-cv-00377-SMR-HCA Document 11 Filed 06/01/20 Page 7 of 13




amendment.” See Popoalii v. Corr. Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008); see also

Geier v. Mo. Ethics Comm’n, 715 F.3d 674, 678 (8th Cir. 2013) (“[D]enial of leave to amend a

complaint may be justified if the amendment would be futile.”). “An amendment is futile if the

amended claim ‘could not withstand a motion to dismiss under Rule 12(b)(6).’” Hillesheim v.

Myron’s Cards & Gifts, Inc., 897 F.3d 953, 955 (8th Cir. 2018) (quoting Silva v. Metro. Life

Ins. Co., 762 F.3d 711, 719 (8th Cir. 2014)).

       The Federal Rules of Civil Procedure require a complaint to present “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Conversely, a complaint is subject to dismissal when it “fail[s] to state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). To meet this standard, and thus survive a

motion to dismiss, “a complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585,

594 (8th Cir. 2009) (citation omitted). All reasonable inferences are drawn in the plaintiff’s

favor, Crooks v. Lynch, 557 F.3d 846, 848 (8th Cir. 2009), but a plaintiff must plead more than

mere “labels and conclusions” or “‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555, 557 (2007)). Defendants contend the pleadings promoted in this

case do not support a claim under the Second Amendment, and the Court agrees.

       Simply put, Plaintiff’s factual allegations fail to allege a plausible violation of the

Second Amendment, the only claim Plaintiff now advances. The Second Amendment to the

United States Constitution provides that “[a] well regulated Militia, being necessary to the

security of a free State, the right of the people to keep and bear Arms, shall not be infringed.”

But “the right secured by the Second Amendment is not unlimited.” District of Columbia v.

                                                -7-
    Case 4:19-cv-00377-SMR-HCA Document 11 Filed 06/01/20 Page 8 of 13




Heller, 554 U.S. 570, 626 (2008). Though the Supreme Court in Heller “‘d[id] not undertake

an exhaustive historical analysis . . . of the full scope of the Second Amendment,’ it did examine

the Amendment’s history extensively, concluding that ‘all of [the Second Amendment’s]

elements together’ coalesce to ‘guarantee the individual right to possess and carry weapons in

case of confrontation.’” Walters v. Wolf, 660 F.3d 307, 316 (8th Cir. 2011) (alterations in

original) (quoting Heller, 554 U.S. at 592, 626). The Supreme Court later found the Second

Amendment to be applicable to the states through the Fourteenth Amendment, reiterating that

“individual self-defense is ‘the central component’ of the Second Amendment right.”

McDonald v. City of Chicago, 561 U.S. 742, 767 (2010) (quoting Heller, 554 U.S. at 599). To

show a violation of his Second Amendment rights, then, Plaintiff must show Defendants

prohibited him from retaining or acquiring other firearms. See Walters, 660 F.3d at 318;

cf. Rodgers v. Knight, 781 F.3d 932, 941–42 (8th Cir. 2015). The First Amended Complaint

alleges no facts supporting an inference that Defendants prohibited Defendant from possessing

or acquiring any firearms.

       Plaintiff blithely invokes the Supreme Court’s rulings in Heller and McDonald and

appears to morph his Second Amendment claim into a wrongful termination claim, arguing his

ownership of firearms was used “as an avenue to terminate his employment.” See [ECF No. 9-1

at 4]; see also [ECF No. 7-1 ¶ 29] (alleging Plaintiff’s ownership of firearms “was a determining

factor in [his] termination”). 2 But Heller expressly cautioned that “nothing in [that] opinion


       2
           Wrongful discharge in violation of public policy is a common law tort, requiring

                (1) the existence of a clearly defined and well-recognized public
                policy that protects the employee's activity; (2) this public policy
                would be undermined by the employee's discharge from
                employment; (3) the employee engaged in the protected activity,
                and this conduct was the reason the employer discharged the
                                                -8-
    Case 4:19-cv-00377-SMR-HCA Document 11 Filed 06/01/20 Page 9 of 13




should be taken to cast doubt on longstanding prohibitions on the possession of firearms by

felons and the mentally ill.” Heller, 554 U.S. at 626. Even in the final version of his pleadings,

Plaintiff supplies only minimal detail about the events giving rise to his alleged injury and

states, in conclusory fashion, that it was his ownership of firearms that was the determining

factor of his termination—rather than the results of his professional standards investigation or

fitness for duty evaluation. Such conclusory allegations are insufficient to state a claim under

Rule 8(a). Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555. Plaintiff’s Motion for Leave to

Amend is denied.

                                     C. Motion to Dismiss

       All that remains is the matter of Defendants’ original Motion to Dismiss. As noted

above, a Rule 15(a) motion to amend would normally moot a pending motion to dismiss under

Rule 12(b)(6). Because the Court denies Plaintiff’s request to amend, however, there is a

question as to whether Plaintiff’s Original Petition remains intact as to the other claims raised

in that pleading. Defendants urge the Court to grant their Motion to Dismiss, emphasizing that

Plaintiff has entirely failed to resist it. But failure to oppose a motion “cannot be, standing

alone, a ground sufficient to extinguish a claim on its merits.” Johnson v. Boyd–Richardson

Cty., 650 F.2d 147, 149 (8th Cir. 1981) (finding an abuse of discretion for district court to grant

motion to dismiss on the basis it was unresisted); see also Maxwell v. Linn Cty. Corr. Ctr.,

310 F. App’x 49, 49–50 (8th Cir. 2009) (per curiam) (finding the district court abused its



               employee; and (4) the employer had no overriding business
               justification for the discharge.

Dorshkind v. Oak Park Place of Dubuque II, L.L.C., 835 N.W.2d 293, 300 (Iowa 2013) (citation
omitted). The tort also applies to contract employees. Ackerman v. State, 913 N.W.2d 610,
621 Iowa 2018).

                                               -9-
   Case 4:19-cv-00377-SMR-HCA Document 11 Filed 06/01/20 Page 10 of 13




discretion “[t]o the extent [it] dismissed the complaint on the merits based on [the plaintiff’s]

failure to file a timely resistance under the local rules”). Instead, “[i]t remains the [C]ourt’s

duty to inquire into the merits of the motion and to grant or deny it . . . in accordance with law

and the relevant facts.” Johnson, 650 F.2d at 149.

       Assuming without deciding that Plaintiff’s proposed First Amended Complaint did not

moot the remaining claims raised in his Original Petition when he “abandon[ed]” all but his

Second Amendment action, see [ECF No. 9 at 2], his Original Petition likewise supplies only

the most minimal detail about the events giving rise to his alleged injury and does not state a

claim upon which relief can be granted.

       To begin, none of the Defendants named in this lawsuit are susceptible to Plaintiff’s

federal constitutional claims. Plaintiff’s constitutional claims are applied to state governments

and officials through the Civil Rights Act, 42 U.S.C. § 1983. Plaintiff does not appear to seek

injunctive relief. His suit for damages can only be asserted against the named Defendants in

their individual capacities, since neither a state governmental body nor a state official in his or

her official capacity are “person[s]” susceptible to suit for damages under § 1983. Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 71 (1989). To sue a state official in his or her individual

capacity, “a plaintiff must expressly and unambiguously state so in the pleadings, otherwise, it

will be assumed that the defendant is sued only in his or her official capacity.” Johnson v.

Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999); see also Remington v. Hoopes,

611 F. App’x 883, 885 (8th Cir. 2015) (“When a plaintiff’s complaint is silent or otherwise

ambiguous about the capacity in which the plaintiff is suing the defendant, [Eighth Circuit]

precedent requires [the court] to presume that the plaintiff brings suit against the defendants in

only their official capacities.”). Plaintiff’s Original Petition does not do so.

                                               -10-
   Case 4:19-cv-00377-SMR-HCA Document 11 Filed 06/01/20 Page 11 of 13




       The Original Petition fares no better on the merits. Plaintiff cites the First Amendment

and article I, §§ 3 and 7 of the Iowa Constitution as entitling him to relief but has pleaded no

facts whatsoever that could reasonably infer violations of his right to religion or protected

speech. Nothing in the Original Petition mentions religion or implies its presence, even in

passing. Nor has Plaintiff identified any specific constitutionally-protected statements he

claims he was retaliated against for making. Simply naming these constitutional provisions

does not state a claim as required by Rule 8(a). Furthermore, disability discrimination is not

actionable as a constitutional claim under 42 U.S.C. § 1983 because “the comprehensive

enforcement mechanisms provided under § 504 [of the Rehabilitation Act] and the ADA

suggest Congress did not intend violations of those statutes to be also cognizable under § 1983.”

Alsbrook v. City of Maumelle, 184 F.3d 999, 1011 (8th Cir. 1999) (en banc) (alteration in

original) (quoting Davis v. Francis Howell Sch. Dist., 104 F.3d 204, 206 (8th Cir. 1997)).

       Plaintiff’s claims under the Iowa Constitution fail to state a claim as well. The Iowa

Constitution simply has no Second Amendment analog to support the right to bear arms, and

Plaintiff gives no suggestion where one might be found. See State v. Downey, 893 N.W.2d 603,

605 (Iowa 2017) (“The framers of the Iowa Constitution chose not to include any language in

our constitution concerning the right to bear arms.”).      And under Iowa Supreme Court

precedent, the ICRA precludes a direct cause of action under the Iowa Constitution for

employment discrimination based on an alleged disability. Godfrey v. State, 898 N.W.2d 844,

880–81 (Iowa 2017) (Cady, C.J., concurring in part and dissenting in part) (holding the “robust”

remedies of the ICRA were sufficient to vindicate the plaintiff’s rights against employment

discrimination).




                                              -11-
   Case 4:19-cv-00377-SMR-HCA Document 11 Filed 06/01/20 Page 12 of 13




        Nor does the Original Petition state a claim for breach of contract under the applicable

collective bargaining agreement. Plaintiff vaguely alleges his termination “was contrary to state

and federal law,” as well as “the rights afforded to him under the 2017–19 Agreement.” [ECF

No. 1-2 ¶¶ 23 (first quote), 24 (second quote)]; see also id. ¶ 20. He also alleges the State of

Iowa “violated certain contractual rights . . . described in the 2017–19 Agreement” “[d]uring

the Professional Standards investigation,” id. ¶ 21, which “w[as] used to justify [his]

termination,” id. ¶ 22. Plaintiff does not identify what contractual terms afford him rights nor

how Defendants’ conduct constitutes a breach.         Each of his allegations are nonfactual,

conclusory statements that are not entitled to an assumption of truth, and consequently fail to

state a claim.

        Finally, Plaintiff’s statutory claims for disability discrimination also fail to satisfy

federal pleading standards. Plaintiff does not even identify which provision of either statute

gives rise to his claim, simply alleging his “termination of employment was in substantial part

based upon the perception of a disability,” in violation of “various states [sic] under the Iowa

Civil Rights laws and the Americans with Disabilities Act.” [ECF No. 1-2 ¶ 31]. To advance

a prima facie case of disability discrimination under the ADA and ICRA, Plaintiff was required

to plead facts that, taken as true, would have established (1) he is disabled; (2) he is otherwise

qualified to carry out the essential functions of the position; and (3) he was terminated under

circumstances giving rise to an inference of unlawful discrimination. Lowery v. Hazelwood

Sch. Dist., 244 F.3d 654, 657 (8th Cir. 2001); Goodpaster v. Schwan’s Home Serv., Inc., 849

N.W.2d 1, 6 (Iowa 2014). The Original Petition satisfies none of these elements. Plaintiff

states he “became aware” of some undisclosed and unspecified disability during the

July 3, 2018 meeting during which he was terminated without stating how he is disabled. Nor

                                              -12-
   Case 4:19-cv-00377-SMR-HCA Document 11 Filed 06/01/20 Page 13 of 13




does he explain how he is otherwise qualified to carry out the essential functions of a

State Trooper. And because of the utter lack of detail concerning his professional evaluation

and termination meeting, the Original Petition fails to give rise to an inference of unlawful

discrimination.

       Plaintiff offers no reason why the motion should not be granted or his Original Petition

not dismissed. To the extent Plaintiff’s original Petition remains intact, Defendants are entitled

to its dismissal. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

                                      III. CONCLUSION

       Defendant’s Motion to Dismiss, [ECF No. 2], is DENIED in part and GRANTED in

part. Plaintiff’s Motion to Remand to State Court, [ECF No. 3], is DENIED. Plaintiff’s Motion

for Leave to File First Complaint, [ECF No. 7], is DENIED.

       IT IS SO ORDERED.

       Dated this 1st day of June, 2020.


                                                      _______________________________
                                                      STEPHANIE M. ROSE, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                              -13-
